Proceeding pursuant to CPLR article 78 in the nature of a writ of prohibition, barring further prosecution of the petitioner under Suffolk County Indictment Numbers 1677/88, and 1678/88, in which the petitioner has moved for consolidation with a pending appeal in the case of People v Roger Miller, from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered August 18, 1989, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty under Suffolk County Indictment Number 1688/88, and imposing sentence.
Upon the papers filed in support of the proceeding, the papers filed in opposition thereto, and the papers filed in support of the motion, it is,
Ordered and adjudged that the motion is denied and the *453proceeding is dismissed as academic, without costs or disbursements.
The appeal under Suffolk County Indictment Number 1688/ 88 is decided herewith (see, People v Miller, 170 AD2d 464 [decided herewith]). The decision and order on that appeal directs the dismissal of Suffolk County Indictment Numbers 1677/88 and 1678/88. Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.